997 A.2d 1009 (2010)
202 N.J. 463
In the Matter of Cassandra A. CORBETT, an Attorney at Law.
D-137 September Term 2009, 066551.
Supreme Court of New Jersey.
July 30, 2010.

ORDER
This matter have been duly presented to the Court pursuant to Rule 1:20-10(b), following a motion for discipline by consent of CASSANDRA A. CORBETT of ELIZABETH, who was admitted to the bar of this State in 1993;
And the Office of Attorney Ethics and respondent having signed a stipulation of discipline by consent in which it was agreed that respondent violated RPC 1.15(a) (failure to safeguard client funds), and RPC 8.1(a) (false statement of material fact in connection with a disciplinary investigation);
And the parties having agreed that respondent's conduct violated RPC 1.15(a) and RPC 8.1(a), and that said conduct warrants a censure;
And the Disciplinary Review Board having determined that a censure is the appropriate discipline for respondent's ethics violations and having granted the motion for discipline by consent in District Docket No. XIV-2009-0090E;
And the Disciplinary Review Board having submitted the record of the proceedings to the Clerk of the Supreme Court for the entry of an order of discipline in accordance with Rule 1:20-16(e);
And good cause appearing;
It is ORDERED that CASSANDRA A. CORBETT of ELIZABETH is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Commit tee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.